In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


 NO. 09-06-341 CR 

NO. 09-06-342 CR

____________________


JOSE LUIS MEDELEZ, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause Nos. 04-07-06023-CR and 03-06-04345-CR




MEMORANDUM OPINION
 Jose Luis Medelez, Jr. appeals following the revocation of deferred adjudication
community supervision and imposition of a five-year sentence for indecency with a child by
exposure in Cause No. 03-06-04345-CR and the revocation of "shock" community
supervision and execution of a ten-year sentence for aggravated robbery in Cause No. 04-07-06023-CR.   	On appeal, counsel for Medelez filed a brief that presents counsel's
professional evaluation of the records and concludes the appeals are frivolous.  See Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).  On November 8, 2007, we granted an extension of time for the
appellant to file a pro se brief.  We received no response from appellant. 
	We reviewed the appellate records, and we agree with counsel's conclusion that no
arguable issues support the appeals.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeals.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgments. (1)
	AFFIRMED.
							_________________________________
								      HOLLIS HORTON
									    Justice

Submitted on February 5, 2008
Opinion Delivered February 13, 2008							
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.